Concurring Opinion by
Judge Doyle:
I concur in the result only. While I agree with the result that the preliminary objections must be sustained, I would employ so vastly different an analysis that it is the equivalent of a dissent on the much more substantive issue of the bargainability of pension benefits for state police officers. My concurring views *461would, in effect, have the exact opposite effect as that reached by the majority. I would hold that the subject of pension benefits is not one which is subject to bargaining between the Commonwealth and the Fraternal Order of Police (FOP).
I begin my trek from the same point of embarkation as does the majority, Section 1921(b) of the Statutory Construction Act of 1972, 1 Pa. C. S. §1921(b), which states: “When the words of a statute are clear and free from all ambiguity, the letter of it is not to be disregarded under the pretext of pursuing its spirit.” Reading the exact words of Section 5955 of the State Employees’ Retirement Code (Code), 71 Pa. C. S. §5955, nothing can be more clear than that state employees, including the state police, will be provided their retirement benefits solely in accordance with the provisions of the Code, “and no collective bargaining agreement between the Commonwealth and its employees shall be construed to change any of the provisions [therein].” 71 Pa. C. S. §5955. To conclude that these words do not prohibit “discussions and bargaining over pensions between the state and its employees in the course of the collective bargaining process” is, in my view, pure sophistry. What vehicle would embody the formalized resolution of the parties “discussion and bargaining”? Only two vehicles are available, the first being the collective bargaining agreement itself, which by Section 5955 of the Code, shall not be construed to change the provisions of the Code, nor by necessary implication, mandate a change in the Code. A Court should not permit something to be done by indirection what a statute has directly forbidden. See Michel v. City of Bethlehem, 84 Pa. Commonwealth Ct. 43, 478 A.2d 164 (1984). To somehow otherwise suggest, as the majority might seem to imply, that a mutually accepted result of the bargaining *462process can be embodied by an amendment to the Code without having first been reduced to a written understanding in the collective bargaining agreement itself, I submit, is absolutely unworkable, would defy satisfactory resolution in the grinder of the legislative process, and would tempt chaos. On the other hand, there is nothing in the Code which now prohibits the FOP as the representative of the state police from effectuating a change in their retirement benefits without going through the bargaining process to achieve the desired legislative result.1
The other vehicle for resolution of the pension benefit issue between the parties, if not resolved by and embodied in the collective bargaining agreement, would be by submission of the issue to binding arbitration pursuant to Section 4 of the Act of June 24, 1968 (Act 111), PL. 237, as amended, 43 PS. §217.4. This could only arise, however, if the bargaining process had reached an impasse or if the appropriate lawmaking body, here the Commonwealth, would not approve the agreement reached by the parties. However, it is now undisputed that arbitration panels may not mandate that a governing body carry out an illegal act contrary to an act of the legislature, Washington Arbitration Case, 436 Pa. 168, 259 A.2d 437 (1969), and this principle should be as applicable to the Commonwealth government as it is to local municipal governments. The Supreme Court addressed this issue, albeit in dictum, in Grottenthaler *463v. Pennsylvania State Police, 488 Pa. 19, 410 A.2d 806 (1980), when the Court stated, “[w]e also agree with [the Pennsylvania State Polices position] that if Appellants claim was dependent upon an arbitration award entered in violation of Section 5955, she would not prevail.” Id. at 24, 410 A.2d at 808-09. The decision of the Court in Grottenthaler did allow the widow of a deceased state police officer to recover death benefits, but the Courts holding was based on principles of estoppel under the doctrine of Pittsburgh Joint Collective Bargaining Committee v. City of Pittsburgh, 481 Pa. 66, 391 A.2d 1318 (1978), and not on the basis of an arbitration award.2 Furthermore, to invite resolution only by binding arbitration is to foreclose to the parties an amicable resolution by agreement.
As the majority correctly recognizes, Section 2(d) of the Act of March 1, 1974, P.L. 125, No. 31 (which is the repealer Section appearing in the pamphlet laws) provides that Act 111 is repealed insofar as it is inconsistent *464with Section 5955. The majority holds, however, that the parenthetical information which appeared in the act originally is a “peripheral reference subject to Legislative Reference Bureau editing and therefore cannot be regarded as an authoritative statement of the legislative intention prevailing over the plain language of the terms of Section 5955 itself.” While I am not certain that I would accept the majority’s characterization of the original parenthetical information as a summary analysis or cross-reference description, that issue need not be resolved because the legislature, by including Act 111 within the repealer provision, clearly saw a conflict between the two statutes. The subject matter of that conflict has to be pension and retirement matters since the Code does not deal with the other subjects which are specifically bargainable under Act 111 (i.e., compensation, hours, working conditions). Furthermore, Section 2(a) of Act 31, which created the Code, specifically repealed absolutely, the Act of June 29, 1937, PL. 2423, No. 453, which first established the Pennsylvania State Police Retirement System.
In addition, while I agree with the majority that the Pennsylvania Supreme Court’s holdings in Guthrie v. Borough of Wilkinsburg, 508 Pa. 590, 499 A.2d 570 (1985) and Grottenthaler did not dispose of the issue presented to us now, and that the statements in those cases that Section 1 of Act 111 was repealed insofar as it was inconsistent with Section 5955 of the Code, were dicta, I nonetheless think that these statements are entitled to be given at least persuasive weight by this Court. When the Supreme Court in Grottenthaler stated, “it is equally clear that the purport of Section 5955 was to remove as a bargainable item under the provisions of Act 111, matters relating to pension rights of state employees,” Grottenthaler, 488 Pa. at 24, 410 *465A.2d at 808, the Supreme Court was doing more than engaging in meaningless discussion, but was expressing its view of the clear meaning of Section 5955 under the instruction of Section 1921(b) of the Statutory Construction Act.
I would, therefore, hold that Section 5955 does constitute a repeal of the right to bargain for pension benefits as set forth in Section 1 of Act 111 which originally granted the state police “the right to bargain collectively with their public employers concerning . . . pensions. ...” 43 PS. §217.1.
Constitutionality Under Article III, Section 31 of the Pennsylvania Constitution
Having concluded that Section 5955 does constitute a repeal of the right to bargain over pension benefits, the question then becomes whether the withdrawal of that right is violative of Article III, Section 31 of the Pennsylvania Constitution, which provides for labor arbitration, or is constitutionally permissible. I would hold that it is constitutionally permissible. Article III, Section 31 of the Constitution permits, but does not require, the legislature to enact laws establishing binding arbitration for police officers. This provision does not grant police a constitutional right to collective bargaining; it merely authorizes the legislature to create such a right if it wishes. Additionally, the scope of substantive issues which can be the subject of such mandatory bargaining is not set forth in the Constitution and is, hence, left to the legislature. Admittedly, the legislature passed Act 111, creating a right for policemen and firemen to bargain over pension matters. But, absent a constitutional prohibition that, as just demonstrated, is not present here, what the legislature giveth, it can also taketh away.
*466Constitutionality Under Article III, Section 32(7) of the Pennsylvania Constitution
With respect to the objection raising the question of whether Section 5955 of the Code constitutes a special law in violation of Article III, Section 32(7) of the Pennsylvania Constitution, as applied to the state police, the majority concludes that because application of Section 5955 to the state police is not discriminatory, it is not a special law. While I agree that application of the Code to the state police is not discriminatory, I would resolve the question by holding that Section 5955 embodies a statutory classification that is permissible because it has a rational relationship to a proper state purpose. See Tosto v. Pennsylvania Nursing Home Loan Agency, 460 Pa. 1, 14, 331 A.2d 198, 204 (1975). This rational relationship is evident when one recognizes that the prohibition of bargaining over all state retirement benefits fosters predictability regarding both the contributions required of state employees and the benefits they can expect to receive, a result which inures to the benefit of all the Commonwealth employees. Similarly, creating a system whereby the Commonwealth can predict the amount it will need to contribute to keep the fund financially sound is a rational state objective.3 Finally, the *467establishment of one retirement system employed statewide simplifies the administration of benefits, and such concern is also a rational one.* **4 It could be further argued that because state police officers are, of course, both police officers and state employees at one and the same time, placement in either classification would be constitutionally defensible. Simply because there is statutory dichotomy between the method of establishing pension benefits for state employees as a class on the one hand and municipal police officers as a different class on the other, is not sufficient reason to strike down as unconstitutional the legislative decision to choose the one classification over the other for those who could be properly classified in either.
Therefore, I would hold that Section 5955 of the Code meets the criterion enunciated in Tosto and is thus not an unconstitutional special law.

 Special provisions for state police and enforcement officers are written into the Code at Section 5102 under the definition of “Superannuation Age” (generally age 60 or any age upon accrual of 35 eligibility points, “except for a member of the General Assembly, an enforcement officer, a correction officer, a psychiatric security aide or an officer of the Pennsylvania State Police, age 50.”), and at Section 5308(c) relating to special treatment for disability pension benefits. See 71 Pa. C. S. §5308(c).


 The Supreme Court in reversing the decision of this Court in Grottenthaler v. Pennsylvania State Police, 488 Pa. 19, 410 A.2d 806 (1980), while not adopting part of the rationale of the dissent, agreed with the result that would have been reached by the dissenting opinion and, by necessary implication, with the principle that the “Commonwealth should not be permitted to take away by one hand a right which the other hand has given.” Grottenthaler, 488 Pa. at 26 n.8, 410 A.2d at 809 n.8 (quoting Grottenthaler v. Pennsylvania State Police, 40 Pa. Commonwealth Ct. 165, 171, 398 A.2d 220, 224 (1979)) (Craig, J., dissenting) (emphasis added). To reach this conclusion Judge Craig in the dissent postulated that “in order to give any effect to the appropriation act we must deem the death benefit to be not within the class of ‘pension rights’ which the Code removes from the sphere of collective bargaining agreements, at least for the period in question.” Grottenthaler, 40 Pa. Commonwealth Ct. at 171, 398 A.2d at 224. (Craig, J. dissenting) (emphasis added). Therefore, the Supreme Court had to assume that pension benefits were precluded from the bargaining process in order to reach the result it did, whichever rationale was used.


 The second and final report of the Commonwealth Compensation Commission, dated November 20, 1972, which Commission was charged with making an exhaustive study of the retirement benefits of state employees (including state police officers, who were considered class “C” members of the Pennsylvania Retirement System) based upon a comprehensive study of retirement benefits and findings by the Pennsylvania Economy League, concluded, inter alia, that a) there were wide disparities in levels of benefits among different classes of members within the system, and b) the funding policies of the Commonwealth were forcing the state retirement fund increasingly into a deficit position. The Commission found further that “the December 31, 1970 evaluation of the fund *467showed an unfunded employers prior service liability of approximately $600 million over and above assets of $851 million. The actuarial soundness of the system bears a direct relationship to the benefit and contribution levels of the various classes of retirement system members.” See Commission Report of November, 1972, which appears as an appendix in 65 P.S. following Chapter 14.


 One of the avowed reforms of the State Employees’ Retirement Code was the elimination of class differentials and the substitution of a single retirement program for all classes of state employees, from governor to clerk, from legislators to the sergeant-at-arms. The Report of the Joint State Government Commission Task Force on the Administration and Codification of the State Employees’ Retirement Code of 1972, continued the special Class C service for Pennsylvania State Police. See Section 206(h)(1) of the proposed Code. The continuation of this special class of service was rejected upon the enactment of the Code in 1974. After March 1, 1974, the effective date of the Code, there is but one class of membership, Class A, for anyone who becomes a member of the system subsequent to that date. 71 Pa. C. S. §5306(a).